Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10321456 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

The following table is provided for ease of illustrations between instant claims and patented claims.

Instant claims 1-20
Patented claims  1-15
1. (Currently Amended) A network element for forming a mobile communications network, the network element comprising

a receiver configured to receive signals from the one or more communications devices via the wireless access interface, and a controller configured to:
control the transmitter and the receiver to form the wireless access interface using control channel resources of a control channel, the control channel resources extending across a predetermined bandwidth in a frequency domain and being divided in time into a plurality of subframes, and
 	 control the transmitter to transmit control data to the communications devices using the control channel resources,
wherein the control channel resources include a plurality of control channel modules, each control channel 
 the controller is configured to dynamically control a size of the part of the predetermined bandwidth of each control channel module based on current or expected traffic conditions of the mobile communications network.

2,    (Currently Amended) A network element as claimed in Claim 1, wherein the plurality of control channel modules each have a substantially equal time duration within the subframe.



4.    (Original) A network element as claimed in Claim 1, wherein the network element is configured to provide the wireless access interface to communication devices within a first geographical area, and the controller is configured to control the transmitter to transmit the control data to the communications devices within the first geographical area, in a control channel module from the plurality of control channel modules.

5.    (Original) A network element as claimed in Claim 1, wherein a 

6.    (Original) A network element as claimed in Claim 1, wherein the controller is configured to allocate each of the control channel modules to communications devices in dependence upon an identity of each of the communications devices.

7.    (Original) A network element as claimed in Claim 1, wherein the controller is configured to control the transmitter to provide in a predetermined one of the 
8.    (Currently Amended) A communications device for communicating with a network element of a communications network, the network element configured to provide a wireless access interface to the communications device, the communications device comprising
a transmitter configured to transmit uplink signals to the network element via the wireless access interface,
a receiver configured to receive downlink signals from the network element via the wireless access interface using control channel resources of a control channel, the control channel   resources   extending across a predetermined bandwidth in a frequency 
a controller configured to control the receiver to detect control data transmitted by the network element  using control channel resources, wherein the control channel resources include   a plurality of control channel modules, each control channel module being formed from a part of the predetermined bandwidth, the part of the predetermined bandwidth of each control channel module being less than the predetermined bandwidth and mutually exclusive from  other parts of the predetermined bandwidths from which   other control channel modules are formed, and
the controller is configured to dynamically control a size of the part of the predetermined bandwidth of each control channel module based on current or 

9. (Original) A communications device as claimed in Claim 8, wherein a predetermined control channel module provides an indication of the bandwidth and the location of each of the plurality of the other control channel modules and the controller is configured to control the receiver to detect the indication from the predetermined control channel and to detect the control data from another control channel module of the plurality of control channel modules based on the indication.

10. (Currently Amended) A communications system comprising a mobile communications network and a communications device for communicating via the mobile communications network, 
a network element configured to transmit signals using a transmitter via a wireless access interface to the communications device, to receive signals using a receiver from the communications device via the wireless access interface, and to control the transmitter and the receiver to form the wireless access interface using control channel resources of  a control channel resources extending across a predetermined bandwidth in a frequency domain and being divided in time into a plurality of subframes, and to control the transmitter to transmit control data to the communications device using the control channel resources, wherein the control channel resources include a plurality of control channel modules, each control channel module being formed from a part of the predetermined bandwidth, the part 
to dynamically control a size of the part of the predetermined bandwidth of each control channel module based on current or expected traffic conditions of the mobile communications network.

11.    (Currently Amended) A communications system as claimed in Claim 10, wherein the plurality of control channel modules each have a substantially equal time duration within the subframe.

12.    (Currently Amended) A communications system as claimed in Claim 10, wherein at least one of the plurality of 

13.    (Currently Amended) A communications system as claimed in Claim 10, wherein the network element is configured to provide the wireless access interface to the communication device within a first area, and is configured to control the transmitter to transmit the control data to the communications device within the first area in the control channel module from the plurality of control channel modules.

14. (Currently Amended) A communications system as claimed in Claim 10, wherein a bandwidth occupied by the plurality of control channel modules is less than the predetermined bandwidth, such that a 

15. (Currently Amended) A method of communicating via a mobile communications network, comprising:
transmitting signals via a wireless access interface to one or more communications devices,
receiving signals from the one or more communications devices via the wireless access interface, and
controlling the transmitting and the receiving to form the wireless access interface using control channel resources of a control channel, the control channel 

transmitting control data to the communications devices using  control channel resources, wherein the control channel resources include a plurality of control channel modules, each control channel module being formed from a part of the predetermined bandwidth, the part of the predetermined bandwidth of each control channel module being less than the predetermined bandwidth and mutually exclusive from other parts of the predetermined bandwidths from which other control channel modules are formed and dynamically controlling a size of the part of the predetermined bandwidth of each control channel module based on 
 

16. (Currently Amended) Circuitry for a network element for forming a mobile communications network, the circuitry comprising
transmitter circuitry' configured to transmit signals via a wireless access interface to one or more communications devices,
receiver circuitry configured to receive signals from the one or more communications devices via the wireless access interface, and
controller circuitry' configured to control the transmitter and the receiver to form the wireless access interface using control channel resources of a control channel, the control channel resources extending across a 

wherein the control channel resources include a plurality of control channel modules, each control channel module being formed from a part of the predetermined bandwidth, the part of the predetermined bandwidth of each control channel module being less than the predetermined bandwidth and mutually exclusive from other parts of the predetermined bandwidths from which other control channel modules are formed and
the controller circuitry is configured to dynamically control a size of the part of the predetermined bandwidth of each 

17. (Currently Amended) Circuitry for communicating with a network element of a communications network, the network element configured to provide a wireless access interface to a communications device, the circuitry comprising
transmitter circuitry configured to transmit uplink signals to the network-element via the wireless access interface,
receiver circuitry configured to receive downlink signals from the network element via the wireless access interface using control channel resources of a control channel, the control channel resources extending across a predetermined bandwidth and being divided in time into a plurality of subframes, and

to detect control data transmitted by the network element using the control channel resources,   wherein the control channel   resources include a plurality' of control channel modules, each control channel module being formed from a part of the predetermined bandwidth, the part of the predetermined bandwidth of each control channel module being less than the predetermined bandwidth and mutually exclusive from  other parts of the predetermined bandwidths from which  other control channel modules are formed and
the controller circuitry is configured to dynamically control a size of the part of the predetermined bandwidth of each control channel module based on current or expected traffic conditions of the communications network.

18.    (New) A network element as claimed in Claim 1, wherein the controller is configured to dynamically control a location of each control channel module.

19.    (New) A communications device as claimed in Claim 8, wherein the controller is configured to dynamically control a location of each control channel module.

20. (New) A communications system as claimed in Claim 10. wherein the network element is configured to dynamically control a location of each control channel module.


downlink signals to a plurality of communications devices; 
a receiver configured to receive uplink signals from the plurality of communications devices; and a controller configured to
 

control the transmitter to transmit the downlink signals, using control channel resources of a control channel, the control channel resources extending across a predetermined bandwidth in a frequency domain and being divided in time in a time domain into a plurality of subframes including at least a first subframe and a second subframe,
 control the transmitter to transmit control data to the plurality of communications devices using the control channel resources of the control channel, wherein the control channel resources of the control channel comprise a first control channel module, a second control channel module, a third control channel module, and a fourth control channel module, each control channel module of the plurality of control channel modules is uniquely allocated to a corresponding communications device of the plurality of communications devices, the first control channel module and the second control channel module extend across a first time duration in the time domain within the first subframe, the first control channel module extends across a first part of the predetermined bandwidth in the frequency domain, and the second control channel module extends across a second part of the predetermined bandwidth in the frequency domain, the first part and the second part of the predetermined bandwidth not overlapping in the frequency domain, the third control channel module and the fourth control channel module extend across a second time duration in the time domain within the second subframe, the second time duration not overlapping the first time duration in the time domain, and the third control channel module extends across the first part of the predetermined bandwidth in the frequency domain, and the fourth control channel module extends across the second part of the predetermined bandwidth in the frequency domain. 

    2. The network element as claimed in claim 1, wherein the plurality of control channel modules each have a substantially equal time duration within a subframe of the plurality of subframes. 

    3. The network element as claimed in claim 1, wherein the plurality of communication devices are within a first geographical area. 



    5. The network element as claimed in claim 1, wherein the controller is configured to allocate the each control channel module of the plurality of control channel modules to the corresponding communications device of the plurality of communications devices in dependence upon an identity of each of the plurality of communications devices. 

    6. The network element as claimed in claim 1, wherein the controller is configured to 

    7. A communications device for communicating with a network element of a communications network, the communications device comprising: a transmitter configured to transmit uplink signals to the network element; a receiver configured to receive downlink signals from the network element using control channel resources of a control channel, the control channel resources extending across a predetermined bandwidth in a frequency domain and being divided in time in a time domain into a plurality of subframes including at least a first subframe and a second subframe; and a controller configured to control the receiver to detect control data 

    8. The communications device as claimed in claim 7, wherein a predetermined control channel module provides an indication of a bandwidth and a location of each of the plurality of the other control channel modules, and the controller is configured to control the 

    9. A communications system comprising: a plurality of communications devices for communicating via a mobile communications network; and a network element configured to transmit downlink signals using a transmitter to the plurality of communications devices, receive uplink signals using a receiver from the plurality of communications devices, control the transmitter to transmit the downlink signals, using control channel resources of a control channel, the control channel resources extending across a predetermined bandwidth in a frequency domain and being divided in time in a time domain into a plurality of subframes including at least a first subframe and a second subframe, control the transmitter 

    10. The communications system as claimed in claim 9, wherein the plurality of control channel modules each have a substantially equal time duration within a subframe of the plurality of subframes. 



    12. The communications system as claimed in claim 9, wherein a bandwidth occupied by the plurality of control channel modules is less than the predetermined bandwidth such that a difference in the bandwidth and the predetermined bandwidth provides a bandwidth gap, and the controller is configured to control the transmitter to provide a narrowband virtual carrier within the bandwidth gap. 

    13. A method of communicating via a mobile communications network, the method comprising: transmitting downlink signals to a plurality of communications devices; receiving uplink signals from the plurality of communications devices; controlling the 



    15. Circuitry for communicating with a network element of a communications network, the circuitry comprising: transmitter circuitry configured to transmit uplink signals to the network element; receiver circuitry configured to receive downlink signals from the network element using control channel resources of a control channel, the control channel resources extending across a predetermined bandwidth in a frequency domain and being divided in time in a time domain into a plurality of subframes including 



	Taking instant claim 1 for discussion:

	The second difference is that instant claim 1 specifies that is configured to dynamically control a size of the part of the predetermined bandwidth of each control channel module based on current or expected traffic conditions of the mobile communications network.
	As to the first difference, claim 1 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	As to the second difference, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the controller of the patented claim to dynamically control channel resources sizes based on the network condition or expected traffic in order to optimize the usage of the available resources. 

	As to dependent claims 2, 4-7, 9, 11, 13 and 14 these claims suffer from similar deficiencies as discussed above claim 1, and with regard to respective patented claims 2-6, 8, 10, 11 and 12. Thus they are subject to similar rejections.
 	Dependent claim 3, specifies at least one of the plurality of control channel modules has a time duration unequal to at least one other of the plurality of the control channel modules within the subframe, whereas patented claim 2 specifies the plurality of control channel modules each have a substantially equal time duration within a subframe of the plurality of subframes. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the equal time duration of the patented claim in order to provide flexibility in bandwidth allocation to specific users upon demand or network conditions.
	Dependent claim 12, claim 12 has similar scope of claim 3, patented claim 10 is directed to equal duration. Therefore claim 12 is rejected for similar reasons as indicated above with regard to instant claim 3.
	As to dependent claims 18, 19 and 20, these claims are directed to the controller as being configured to dynamically control a location of each control channel module. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dynamically indicate the location of each control channel module in in order to adapt to the changes in the overall of bandwidth availability and to prevent traffic .   

Response to Arguments
Applicant’s arguments, see REMARKS, filed 2/4/21, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of 11/06/20 has been withdrawn. 

   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        4/7/2021